Case 0:19-cv-61143-WPD Document 25 Entered on FLSD Docket 09/13/2019 Page 1 of 7



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                   CASE NO: 19-cv-61143-WPD

  RENZO BARBERI

           Plaintiff,

  v.

  MASQUERADE COSTUMES, INC., A
  Florida Profit Corporation, LEONARD B.
  RAPP and INDEE L. RAPP, Individuals

        Defendant.
  ________________________________/

       DEFENDANTS’ MOTION AND INCORPORATED MEMORANDUM OF LAW IN
             SUPPORT OF MOTION FOR SUMMARY FINAL JUDGMENT
                      AND/OR TO DISMSS CASE AS MOOT

           Defendants, Masquerade Costumes, Inc., Leonard B. Rapp, and Indee L. Rapp, submit this

  memorandum of law in support of their Motion for Summary Final Judgment (“Motion”) pursuant

  to Rule 56 of the Federal Rules of Civil Procedure and/or to Dismiss the Case for pursuant to

  12(b)(1), Federal Rules of Civil Procedure.

                                     PROCEDURAL POSTURE

           Plaintiff, Renzo Barberi filed a single count complaint alleging that the defendants’ store

  and parking lot located at 5801 Hollywood Blvd., Hollywood, FL 33021 is not compliant with the

  Americans with Disabilities Act (ADA). DE 1. According to PACER, Renzo Barberi has filed

  five hundred twenty-one (521) separate lawsuits alleging a violation of the ADA since 2013 in the

  Southern District of Florida. The crux of plaintiff’s complaint is that defendants’ facility lacks

  accessible parking. Id, ¶ 15. Paragraph 15 of the Complaint alleges several purported violations.

  Id. Every single one of these violations either does not exist and/or has been remedied. [Facts, ¶

  8-12].



                                                    1
Case 0:19-cv-61143-WPD Document 25 Entered on FLSD Docket 09/13/2019 Page 2 of 7



         Accordingly, for the reasons more fully hereinafter set forth, and as further supported by

  the Sworn Declarations of Leonard B. and Indee Rapp, and Defendant’s expert, Mr. Luis

  Androuin, and the Concise Statement of Material Facts, filed contemporaneous herewith, summary

  final judgment and/or a dismissal should be entered for the defendants herein.

                                UNDISPUTED MATERIAL FACTS
         In accordance with Local Rule 7.5(a), defendants have filed its Concise Statement of

  Material Facts as to which the defendants contend there exist no genuine issue to be tried. Such

  Statement is incorporated herein by reference and will not be repeated.

                                             ARGUMENT

         Summary judgment is appropriate when there are no genuine issues of material fact and

  the movant is entitled to judgment as a matter of law. See Fed.R.Civ.P. 56(c); Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986). The moving party bears the burden of meeting this standard.

  See Adickes v. S.H. Kress & Co., 398 US. 144, 157 (1970). In applying this standard, the evidence,

  and all reasonable factual inferences drawn therefrom, must be viewed in the light most favorable

  to the non-moving party. See Arrington v. Cobb County 139 F.3d 865, 871 (11th Cir.1998); Allen

  v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.1997).

         A defendant may move for summary judgment with or without supporting affidavits.

  Fed.R.Civ.P. 56(b). The non-moving party, however, bears the burden of coming forward with

  evidence of each essential element of their claims, such that a reasonable jury could find in their

  favor. See Earley v. Champion Int’l Corp., 907 F.2d 1077, 1080 (11th Cir.1990). The non-moving

  party “[m]ay not rest upon the mere allegations and denials of [its] pleadings, but [its] response ...

  must set forth specific facts showing that there is a genuine issue for trial.” Fed.R.Civ.P. 56(e).

  “The mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

  insufficient; there must be evidence on which the jury could reasonably find for the [nonmovant].”

                                                    2
Case 0:19-cv-61143-WPD Document 25 Entered on FLSD Docket 09/13/2019 Page 3 of 7



  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).            Conclusory, uncorroborated

  allegations by a plaintiff in an affidavit or deposition will not create an issue of fact for trial

  sufficient to defeat a well-supported summary judgment. See Earley, 907 F.2d at 1081. The failure

  of proof concerning an essential element of the nonmoving party’s case necessarily renders all

  other facts immaterial and requires the court to grant the motion for summary judgment. See

  Celotex, 477 U.S. at 322.

         Title III of the Americans with Disabilities Act provides that “[n]o individual shall be

  discriminated against on the basis of disability in the full and equal enjoyment of the goods,

  services, facilities, privileges, advantages, or accommodations of any place of public

  accommodation by any person who owns, leases (or leases to), or operates a place of public

  accommodation.” 42 U.S.C. § 12182(a).

         To make out a prima facie ADA discrimination case, plaintiff must establish that (1) he is

  disabled; (2) that the store is a place of public accommodation; and (3) that plaintiff was denied

  full and equal treatment because of his disability. See Access Now, Inc. v. S. Fla. Stadium Corp.,

  161 F.Supp.2d 1357, 1363 (S.D.Fla.2001). “Congress enacted the ADA in 1990 to remedy

  widespread discrimination against disabled individuals.” PGA Tour, Inc. v. Martin, 121 S.Ct.

  1879, 1889 (2001). Only injunctive and declaratory relief is available to private litigants who

  bring suit under Title III; i.e., money damages are not available. See, Association for Disabled

  Americans, Inc. v. Concorde Gaming Corporation, 158 F.Supp.2d 1353 (S.D. Fla. 2001); 42

  U.S.C. § 12188.

         A.      The violations alleged in the complaint do not exist and/or are moot; therefore,
                 the claims must be dismissed and/or summary judgment granted.

         To establish constitutional standing to bring a lawsuit, a plaintiff must demonstrate that (1)

  he suffered an injury in fact; (2) the injury was causally connected to the defendant's action; and

                                                   3
Case 0:19-cv-61143-WPD Document 25 Entered on FLSD Docket 09/13/2019 Page 4 of 7



  (3) the injury will be redressed by a judgment in the plaintiff's favor. Lujan v. Defenders of Wildlife,

  504 U.S. 555, 560–61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992); Shotz v. Cates, 256 F.3d 1077,

  1081 (11th Cir.2001) (applying Lujan standing test to ADA case). In addition, “a party has

  standing to seek injunctive relief only if the party alleges, and ultimately proves, a real and

  immediate—as opposed to a merely conjectural or hypothetical—threat of future injury.” Wooden

  v. Bd. of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1284 (11th Cir.2001); Shotz, 256 F.3d at

  1081 (affirming district court's dismissal of ADA claim for plaintiff's failure to allege real and

  immediate threat of future discrimination).

         Plaintiff clearly only has standing to raise those violations identified at the time his

  complaint was filed. Shotz v. Cates, 256 F.3d 1077, 1081 (11th Cir. 2001); Lujan v. Defenders of

  Wildlife, 504 U.S. 555, 571 n.4 (1992). Plaintiffs “do not have standing to complain about alleged

  barriers which they were unaware of at the filing of their complaint.” Brother v. CPL Invs., Inc.,

  317 F.Supp.2d 1358, 1368 (S.D.Fla.2004).

         If events that occur subsequent to the filing of a lawsuit...deprive the court of the ability to

  give the plaintiff...meaningful relief, then the case is moot and must be dismissed. Indeed,

  dismissal is required because mootness is jurisdictional.” Houston v. 7-Eleven, Inc., No. 13-60004-

  CIV, 2014 WL 351970, at *1 (S.D. Fla. Jan. 31, 2014) (quoting Troiano v. Supervisor of Elections

  in Palm Beach Cnty., Fla., 382 F. 3d 1276, 1281 (11th Cir. 2004)); Wooden v. Board of Regents

  of University Septin of Georgia, 247 F.3d 1262, 1284 (11th Cir. 2001) (injunctive relief is only

  appropriate if the party can establish a “real and immediate as opposed to a merely conjectural or

  hypothetical threat of future injury.”); Kallen v. J.R. Eight, Inc., 775 F.Supp.2d 1374 (S.D. Fla.

  2011) (complaint dismissed based upon mootness due to modifications completed prior to

  injunction hearing).



                                                     4
Case 0:19-cv-61143-WPD Document 25 Entered on FLSD Docket 09/13/2019 Page 5 of 7



          In Kallen v. J.R. Eight, Inc., 775 F. Supp. 2d. 1374 (S.D. Fla. March 31, 2011), an ADA

  case Ronald Stern, Esquire filed on behalf a disabled individual who is confined to a wheelchair,

  the court held the matter is subject to dismissal for lack of jurisdiction:

          “Because Defendant has remedied nine of the deficiencies alleged in the Amended
          Complaint, the Court finds that those nine claims are rendered moot and subject to
          dismissal for lack of jurisdiction.” Id. at 1379 citing Troiano v. Supervisor of
          Elections in Palm Beach County, Fla., 382 F.3d 1276, 1281 (11th Cir.2004) (“A
          moot case is nonjusticiable and Article III courts lack jurisdiction to entertain it.”).
          The court went on to state, “If an ADA plaintiff has already received everything to
          which he would be entitled, i.e., the challenged conditions have been remedied,
          then these particular claims are moot absent any basis for concluding that plaintiff
          will again be subjected to the same wrongful conduct by this defendant.” Casa
          Marina, 458 F.Supp.2d at 1365. “Like the Plaintiffs in Casa Marina, Plaintiff
          Kallen “ha[s] not, nor can [he] present any competent or reasonable evidence
          whatsoever to suggest that [he] will again be subjected to the same ADA violations
          by this Defendant. It is [untenable] for Plaintiff [ ] to suggest that once the
          renovations are completed they could be undone.” Id. at 1366. Accordingly, the
          Court lacks jurisdiction over these claims and they are dismissed.”

          This case is indistinguishable from Kallen. In this case, Paragraph 15(a) through (j) of the

  complaint identifies the various purported violations plaintiff claims he experienced at the facility.

  DE 1, ¶ 15. There are no additional allegations or claims identified. DE 1. Plaintiff’s allegations

  consist of complaints about the signage (informative, directional and parking), designated

  accessible parking, accessible routes from the designated accessible parking space, and public

  transportation site arrival points, to the accessible entrance of the facility as set forth in paragraph

  15, sub-parts a – j of the Complaint. DE 1, ¶ 15. In this case, defendants have made all readily

  achievable modifications to the facility as set forth in the Affidavits and Expert Report filed. Facts,

  ¶¶ 8-12.

          Here, prior to the filing of the complaint, defendants were unaware ADA violations existed

  on their property. Facts ¶ 6. Subsequent to the complaint being filed, defendants voluntarily took

  the necessary actions to correct any ADA violations that were unknown to them. Facts ¶ 7. In



                                                     5
Case 0:19-cv-61143-WPD Document 25 Entered on FLSD Docket 09/13/2019 Page 6 of 7



  fact, defendants hired a gentleman by the name of Luis Androuin, a well-established ADA expert,

  to advise them that the entire facility was fully compliant with the ADA. Facts ¶ 8. Contrary to

  the allegations in the complaint, the premises located at 5801 Hollywood Blvd., Hollywood, FL

  33021 is compliant with the ADA and has an accessible parking space, signage, bars, and aisles.

  Facts ¶ 10. Defendants have completed all readily achievable modifications to the facility required

  by the ADA. Facts ¶ 11. Further, because the purported ADA compliant access matters identified

  in the complaint are architectural in nature, it is clear defendants will not undo the improvements

  to their property, and therefore, the ADA violations are unlikely recur. Facts ¶ 12.

         Because defendants have remedied the deficiencies alleged in the Complaint, and the

  violations are not likely to recur, the claims are rendered moot and subject to dismissal for lack of

  jurisdiction. Troiano v. Supervisor of Elections in Palm Beach County, Fla., 382 F.3d 1276, 1281

  (11th Cir.2004) (“A moot case is nonjusticiable and Article III courts lack jurisdiction to entertain

  it.”). “If an ADA plaintiff has already received everything to which he would be entitled, i.e., the

  challenged conditions have been remedied, then these particular claims are moot absent any basis

  for concluding that plaintiff will again be subjected to the same wrongful conduct by this

  defendant.” Access 4 All, Inc. v. Casa Marina Owner, LLC, 458 F.Supp.2d 1359, 1365 (Fla. S.D.

  2006) (reversed and remanded on other grounds by, Access 4 All, Inc. v. Casa Marina Owner,

  LLC, 264 Fed.Appx. 795 (11th Cir. Feb.5, 2008); see also, Chambers v. Zesto Enterprises, Inc.,

  Case No. 1:09-cv-0292-WSD, 2009 WL 3200682 (N.D. Ga. 2009) (dismissing the plaintiff’s

  complaint alleging barriers under Title III of the ADA as moot and finding, “once a defendant

  remedies any alleged deficiencies, a plaintiff’s claim becomes moot”); Kallen v. J.R. Eight, Inc.,

  775 F.Supp. 2d. 1374, 1379 (S.D.Fla.2011) (“It is untenable for Plaintiff to suggest that once the

  renovations are completed they could be undone.”).



                                                   6
Case 0:19-cv-61143-WPD Document 25 Entered on FLSD Docket 09/13/2019 Page 7 of 7



         Thus, plaintiff’s claims are moot, and the court does not have jurisdiction over the claims.

  Accordingly, the court should grant defendants’ motion for summary judgment and/or dismiss the

  claims as moot.

         WHEREFORE, MASQUERADE COSTUMES, INC., LEONARD B. RAPP, AND

  INDEE L. RAPP, respectfully request that this Court grant summary final judgment against the

  Plaintiff, RENZO BARBERI, and enter a dismissal of the case, together with awarding the

  defendants their costs and disbursements, reasonable attorneys’ fees pursuant to the ADA, and

  such other and further relief as this Court deems just, equitable and proper.

                                   CERTIFICATE OF SERVICE
         I hereby certify that on September 13, 2019, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF and upon the individuals on the attached service list.

                                           SERVICE LIST

  Ronald E. Stern, Esq.
  The Advocacy Law Firm, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, FL 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198


  Attorney for Plaintiff


                                                        Respectfully Submitted,


                                                         By: /s/ Peter J. Solnick_______
                                                             Peter J. Solnick
                                                             Florida Bar No.: 670006
                                                             Email: pete@solnicklaw.com
                                                             SOLNICK LAW, P.A.
                                                             17501 Biscayne Blvd., Suite 420
                                                             Aventura, FL 33160
                                                             Phone: (786) 629-6530


                                                   7
